 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GEORGE AVALOS,                                     Case No. 1:21-cv-00224-DAD-SKO
12                        Plaintiff,                     ORDER DIRECTING THE CLERK OF
                                                         COURT TO CLOSE THE CASE
13             v.
                                                         (Doc. 10)
14    HAN-SAFE LLC,
15                        Defendant.
16

17
              On April 29, 2021, Plaintiff filed a notice of voluntary dismissal, notifying the Court of the
18
     dismissal of this action with prejudice. (Doc. 10.) Plaintiff filed this notice before the opposing
19
     party served either an answer or a motion for summary judgment. As such, Plaintiff has voluntarily
20
     dismissed this matter, with prejudice, pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil
21
     Procedure. The Court therefore DIRECTS the Clerk of Court to close this case.
22

23   IT IS SO ORDERED.
24

25
     Dated:     May 3, 2021                                          /s/   Sheila K. Oberto            .
                                                         UNITED STATES MAGISTRATE JUDGE
26
27

28
